Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-7 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/JP2016/072669, filed on August 02, 2016.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 01, 2019 and February 20, 2019 have been received and considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "15" and "19" have both been used to designate the front . It appears reference number 15 is not pointing to a front conductive member. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the electrically conductive member is configured to cover at least an area of the side surface in width directions, the area being where the sliding plate contacts an overhead line”. Since the side surface does not extend into the area where the sliding plate contacts an overhead line, it is unclear whether the recited “area” is located on the side surface of the shoe or where the sliding plate contacts an overhead line. In order to satisfy the claimed limitation, the area has been construed to be the area as annotated in Fig. 8 below, incorporating both the side surface of the shoe body and the contact plate. 

    PNG
    media_image1.png
    358
    515
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 9,221,344 B2).
Regarding claim 1, Yamada teaches (Fig. 4): A collector shoe (9) comprising: a shoe body (24), a sliding plate (13) disposed on a top surface of the shoe body (24), and an electrically conductive member (10) disposed on a front and/or rear side surface (annotated Fig. 4 below) of the shoe body (24).
Regarding claim 2, Yamada teaches the elements of claim 1, as stated above. Yamada further teaches (Fig. 4): the electrically conductive member (10) is configured to cover at least an upper end (annotated Fig. 4 below) of the side surface.
Regarding claim 3, Yamada teaches the elements of claim 1, as stated above. Yamada further teaches (Fig. 4): the electrically conductive member (10) is configured to cover at least a half of the side surface in up-down directions (annotated Fig. 4 below). 
Regarding claim 4, Yamada teaches the elements of claim 1, as stated above. Yamada further teaches (Fig. 4): the electrically conductive member (10) is configured to cover at least an area (annotated Fig. 4 below) of the side surface in width directions, the area being where the sliding plate (13) contacts an overhead line.
The recited “area” is given its broadest reasonable interpretation and has been construed as the area incorporating both the side surface of the shoe body and the contact plate (see annotated Fig. 4 below). The electrically conductive member is configured to cover at least an area of the side surface in the width direction. 
Regarding claim 6, Yamada teaches the elements of claim 1, as stated above. Yamada further teaches (Fig. 4): an outer surface of the electrically conductive member (10) comprises an arc-shape (Fig. 4) when viewed in a vertical cross section along the front-rear directions (Fig. 4). 
Regarding claim 7, Yamada teaches (Fig. 4): A current collector comprising: a collector shoe (9) comprising: a shoe body (24), a sliding plate (13) disposed on a top surface of the shoe body (24), and an electrically conductive member (10) disposed on a front and/or rear side surface (annotated Fig. 4 below) of the shoe body (24).


    PNG
    media_image2.png
    422
    554
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 9,221,344 B2), in view of Tovaros (1,723,139).
Regarding claim 5, Yamada teaches the elements of claim 1, as stated above. Yamada does not explicitly teach a recess on the side surface, wherein at least a part of the electrically conductive 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Yamada to include a projecting edge as an extension of the side surface to form a recess, as taught by Tovaros, in order to vertically support the electrically conductive member on the side surface of the shoe body, and as a backup reinforcement in the event a fixing part (i.e. a bolt) fails.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-1370018-A: Teaches sliding contact member 13, a collector shoe 2, trolley wire 3, shoe body 4, and conductive member 12.
US-2834841-A: Teaches a collector shoe comprising a shoe body (4-7, 13-14), a sliding plate (40) disposed on a top surface (13) of the shoe body, an arc-shaped electrically conductive member (12) disposed on a front surface of the shoe body, wherein the conductive member fits into a recess on the shoe body.
US-7870938-B2: Teaches a shoe body 3a, sliding plate 34a, 34b, conductive member 35, center support member 12, and support pieces 15a.
US-8727085-B2: Teaches a collector shoe 10 to engage an underside of a conductor rail 12, shoe assembly 16 including: front and rear surfaces 50, and conductive member 42.
US-9450321-B2: Teaches contact strip 21, 22 with contact 28, front and rear surfaces 31, 32, shoe body 23, 24, and conductor members 25, 26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617